PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/206,258
Filing Date: 19 Mar 2021
Appellant(s): Hamilton Sundstrand Corporation



__________________
Timothy Bradley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 7, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/18/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-4, 6, 8, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaira (US 2015/0337913) in view of Gloceri et al. (US 2010/0025131; hereinafter “Gloceri”).

Summary of Rejection:
In the final Office Action dated February 18, 2022, essentially the Examiner stated that Takaira discloses that the drive source may be an engine and motor, but that the relied upon embodiment of FIG. 3 does not disclose the connection between the motor and the drive/first motor (see pages 4 and 5 of final Office Action dated February 18, 2022). The Examiner further stated in the rejection that Gloceri discloses “in FIG. 5A that the shaft (either 104) of the motor extends through the motor (see R1 or R2) and then to the electromagnetic clutch (EMC)” and “[i]t would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Takaira such that a motor-driven option included the motor radially outward on the drive shaft as in FIG. 5A of Gloceri because this is an obvious design choice as to where physically to place the motor without altering the operation/functioning of the device, and/or in order to provide a smaller axial dimension at the expense of a greater radial dimension (as an obvious matter of design).” 
The Examiner stated that Takaira discloses that the input and output parts of the clutch may be reversed (see paragraph [0111] of Takaira and page 5 of Final Rejection dated February 18, 2022), and alternatively that it would have been obvious to have reversed which shaft in the embodiment of FIG. 3 of Takaira was the input or output in order to allow for a wider design possibility for placement of the drive source relative to other components (see page 5 of Final Rejection dated February 18, 2022).
	For convenience, below is the embodiment of Takaira (FIG. 3) relied upon for a majority of the claimed structure on the left and the embodiment of Gloceri (FIG. 5A) relied upon for placement of the motor over/on the drive shaft on the right. Gloceri FIG. 6A was also relied upon but is not relevant to the Appellant’s arguments regarding the placement of the drive motor.

    PNG
    media_image2.png
    471
    366
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    240
    322
    media_image3.png
    Greyscale



NEW GROUNDS OF REJECTION

	Claims 1-4, 8, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gloceri et al. FIG. 5A (US 2010/0025131; hereinafter “Gloceri “FIG. 5A”) in view of Gloceri et al. FIG. 6A (hereinafter “Gloceri FIG. 6A”).

Claim 1	
Gloceri FIG. 5A discloses an electromagnetic actuator comprising: 
a drive shaft (left 104); 
a motor (S2, R2) operable to rotate the drive shaft (left 104), wherein the drive shaft (left 104) extends through the motor (S2, R2); 
a load shaft (right 104) coupled to an output side of the clutch, wherein the load shaft and the drive shaft are coaxial and rotatable about a same central longitudinal axis (horizontal axis in FIG. 5a); and 
a clutch (EMC) operable to control whether the drive shaft (left 104) engages the load shaft (right 104), the clutch (EMC).
Gloceri FIG. 5A does not illustrate the details of the clutch and therefore does not illustrate that the load shaft is coupled to the armature body, a rotatable portion that corotates with the drive shaft and comprises a field winding and a clutch body; and a stationary portion comprising an exciter winding that is inductively coupled to the rotatable portion and is operable to energize the field winding; wherein the field winding is operable, when energized, to provide a magnetic field that causes engagement or disengagement between the clutch body and an armature body.
However, FIG. 6A of Gloceri discloses the load shaft (265) (see paragraph [0088] disclosing that one of the two motors can be connected to the hub 264 implicitly making the other shaft 265 the output/load shaft) is coupled to the armature body (256), a rotatable portion (e.g., 270, 251, 252, 262) that corotates with the drive shaft (264) and comprises a field winding (270) and a clutch body (251); and a stationary portion (e.g., 254 and housing surrounding 254) comprising an exciter winding (254) that is inductively coupled to the rotatable portion and is operable to energize the field winding (270); wherein the field winding (270) is operable, when energized, to provide a magnetic field that causes engagement or disengagement between the clutch body and an armature body (see paragraph [0088] describing that the coil receives current from 252 and this current through coil 270 attracts armature 256). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified FIG. 5A by have substituted the generic electromagnetic clutch of FIG. 5A for the specific clutch of FIG. 6A since this is a simple substitution of one known electromagnetic clutch for another known electromagnetic clutch to yield predictable results (see MPEP 2143(I)) and in this case would allow for a wireless powering of the electromagnetic coil in the embodiment of FIG. 5A of Gloceri thereby reducing drag and heat generation from slipping parts that exist in other power arrangements of rotating components. 

Claim 2
Gloceri FIG. 5A as modified by FIG. 6A according to claim 1 discloses wherein the rotatable portion (FIG. 6A, 270, 251, 252, 262) comprises an inductive winding (FIG. 6A, 252) and a rectifier (FIG. 6A, 262) that connects the inductive winding (FIG. 6A, 252) to the field winding (FIG. 6A, 270), the exciter winding (FIG. 6A, 254) configured to induce alternating current in the inductive winding (FIG. 6A, 252), and the rectifier (FIG. 6A, 262) configured to rectify the AC to direct current provided to the field winding (FIG. 6A, 270).

Claim 3
Gloceri FIG. 5A as modified by FIG. 6A according to claim 1 discloses wherein: the stationary portion (e.g., 254) comprises a clutch housing (see annotated FIG. 6A below); the rotatable portion (FIG. 6A, 270, 251, 252, 262) is at least partially disposed within the clutch housing; and the exciter winding (FIG. 6A, 270) comprises leads that connect to a power source outside of the clutch housing (see Gloceri, paragraph [0079] disclosing that the power source may be packaged separately from the sub-chassis), such that the exciter winding (FIG. 6A, 254) receives current from the power source and induces current in the inductive winding in a brushless configuration as would be understood by one having ordinary skill in the art based on paragraphs [0088]-[0090] and general knowledge of how FIGS. 6A and 6B operates.

    PNG
    media_image4.png
    383
    336
    media_image4.png
    Greyscale

Claim 4
Gloceri FIG. 5A as modified by FIG. 6A according to claim 1 discloses at least one spring (FIG. 6A, 266) that provides a bias force that biases the armature body (FIG. 6A, 256) away from the clutch body (FIG. 6A, 251); wherein the magnetic field resists said bias force and causes the armature body to engage the clutch body (see paragraph [0090]).

Claim 8
Gloceri FIG. 5A as modified by FIG. 6A according to claim 1 discloses wherein the rotatable portion (FIG. 6A, 270, 251, 252, 262) is rotatable about a longitudinal axis, and the armature body (FIG. 6A, 256) is movable along the longitudinal axis to engage or disengage from the clutch body.

Claim 13
Gloceri FIG. 5A discloses a method of operating an electromagnetic actuator comprising:
operating a motor (S2, R2) to rotate a drive shaft (left 104), wherein the drive shaft (left 104) extends through the motor (S2, R2);
energizing a clutch (EMC) to engage or disengage the drive shaft (left 104) with a load shaft (right 104),
wherein the load shaft (right 104) and the drive shaft (left 104) are coaxial and rotatable about a same central longitudinal axis (horizontal in FIG. 5A).
Gloceri FIG. 5A does not disclose energizing a field winding in a rotatable portion of an electromagnetic clutch assembly through an inductive coupling between the rotatable portion and an exciter winding in a stationary portion of the electromagnetic clutch assembly, wherein the rotatable portion corotates with the drive shaft; and generating a magnetic field from the field winding that urges engagement or disengagement between a clutch body of the rotatable portion and an armature body that corotates with a load shaft.
However, Gloceri, FIG. 6A does not disclose energizing a field winding (270) in a rotatable portion (e.g., 270, 251, 252, 262) of an electromagnetic clutch assembly through an inductive coupling (in the space between 252 and 254) between the rotatable portion and an exciter winding (254) in a stationary portion of the electromagnetic clutch assembly, wherein the rotatable portion (270, 251, 252, 262) corotates with the drive shaft (264); and generating a magnetic field from the field winding that urges engagement or disengagement between a clutch body (251) of the rotatable portion and an armature body (256) that corotates with a load shaft (265).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified FIG. 5A by have substituted the generic electromagnetic clutch of FIG. 5A for the specific clutch of FIG. 6A since this is a simple substitution of one known electromagnetic clutch for another known electromagnetic clutch to yield predictable results (see MPEP 2143(I)) and in this case would allow for a wireless powering of the electromagnetic coil in the embodiment of FIG. 5A of Gloceri thereby reducing drag and heat generation from slipping parts that exist in other power arrangements of rotating components. 

Claim 14
Gloceri FIG. 5A as modified by FIG. 6A according to claim 1 discloses wherein said energizing the field winding (FIG. 6A, 270) comprises inducing current in an inductive winding (FIG. 6A, 254) of the rotatable portion, rectifying (via FIG. 6A, 262) the induced current, and providing the rectified current to the field winding (FIG. 6A, 270).

Claim 15
Gloceri FIG. 5A as modified by FIG. 6A according to claim 1 discloses wherein the exciter winding (FIG. 6A, 254) receives current from a power source and induces current in the inductive winding (FIG. 6A, 252) in a brushless configuration (see FIG. 6A).

Claim 16
Gloceri FIG. 5A as modified by FIG. 6A according to claim 1 discloses providing a bias force from at least one spring (FIG. 6A, 266) that biases the armature body (FIG. 6A, 256) away from or towards the clutch body (FIG. 6A, 251); and utilizing the magnetic field to resist the bias force.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gloceri FIG. 5A in view of Gloceri FIG. 6A, and further in view of Dimig et al. (US 2006/0225985; hereinafter “Dimig”).
Claim 5
Takaira discloses a normally disengaged clutch engaged with energizing of the coil and therefore does not disclose at least one spring that provides a bias force that biases the armature body towards the clutch body; wherein the magnetic field resists said bias force and causes the armature body to disengage from the clutch body. However, Dimig is one example of an electromagnetic clutch that is normally engaged (spring biased toward an engaged position) and is disengaged by energization of the coil (see FIGS. 8 and 9). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Takaira to have reversed the biasing and activating directions, i.e., to have made the clutch a normally closed clutch, since this is an obvious design choice as to whether it is desirable to have the clutch disengaged or engaged while power is off, and in this case would allow for torque to be transmitted in the event of a failure of the clutch power system.

Claims 7 and 19 is/are rejected under 35 U.
S.C. 103 as being unpatentable over Gloceri FIG. 5A in view of Gloceri FIG. 6A, and further in view of Staniewicz et al. (US 2013/0187736; hereinafter “Staniewicz”).
Claim 7
Gloceri FIG. 5A as modified by FIG. 6A discloses that het surfaces of the clutch are frictional (see e.g., paragraph [0089]) but does not disclose details of the surface such as a base substrate. However, Staniewicz discloses a friction plate of an electromagnetic clutch may include a friction surface (21) disposed on a base substrate (remainder of 23) and the surface (21) has a higher coefficient of friction than the base substrate (see paragraph [0040]). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the friction clutch plate option disclosed in Gloceri so that the friction plate included a friction coating, as the higher coefficient surface, on a base substrate in order to increase the frictional force for a given engagement force and/or lower the required engagement force.




(2) Response to Argument

A. 	Appellant’s Arguments Related to the Obviousness of the modification of FIG. 3 of Takaira based on Gloceri Should Not be Found Persuasive 
Appellant argues that it would not have been obvious to have modified Takaira to include “a motor operable to rotate the drive shaft, wherein the drive shaft extends through the motor.” Essentially, Appellant argues that the clutch illustrated in FIG. 3 of Takaira (left image above) is only applicable to the vehicle arrangement illustrated in FIGS. 1 or 2 of Takaira and that placement of the motor over the drive shaft would bypass the transmission. If the Examiner were modifying FIG. 2, this argument would be correct. However, the Examiner is modifying a clutch only, namely the clutch of FIG. 3. This is clear both from the rejection which only relies upon FIG. 3 and from Takaira which clearly applies as an inventive clutch and not to the transmission system as a whole. 
The Examiner made clear that the rejection was based on the embodiment of FIG. 3 only. This is evidenced by the listing of only FIG. 3 in the rejection and further by the statement in the rejection that Takaira does not disclose the connection between the motor and the drive/first shaft. In addition, the Advisory Action made clear that the rejection was only based on the embodiment illustrated in FIG. 3, i.e., only a clutch.
It is clear from Takaira as a whole that the invention of Takaira relates to a clutch, and FIG. 2 is simply one example of the environment in which such a clutch may be implemented, as one of the two clutches illustrated in this vehicle. In the Advisory Action, as support for this position, the Examiner pointed to the claims (“An engaging/disengaging mechanism” which do not recite the transmission), the Summary of the Invention section (which only refers to the electromagnetic clutch regardless of its environment), and the background section which refers to a reference that only discloses the clutch. In addition, the title of Takaira is “ENGAGING/DISENGAGING MECHANISM”, the Abstract only discusses this clutch and not its relationship to the environment within any particular vehicle, the “Advantageous Effects of the Invention” only discuss those of the clutch, and the advantages set forth in the “Effects” section that relate to reduced power consumption of the clutch and reduced size of the clutch which are applicable in all environments. In addition, the description of FIG. 3 is “an exemplary engaging/disengaging mechanism to which the present invention is applied” and does not refer to this being more details of part of FIG. 1 or 2 (see paragraph [0020]).  
Critically, Takaira discloses (see paragraph [0114]):
“The embodiments above have described the applications of the present invention to the front-wheel engaging/disengaging mechanism.  The present invention is by no means limited to this arrangement…The present invention may also be applied to an engaging/disengaging mechanism provided for a different power transmission system of the vehicle.” 

Takaira additionally discloses (see paragraph [0115]):
“The embodiments above have described the applications of the present invention to the engaging/disengaging mechanism provided in four-wheel-drive FF vehicles.  The present invention is by no means limited to this arrangement.”

The plethora of indications in Takaira that the clutch is the inventive feature make clear that FIG. 3 is the inventive clutch and FIGS. 1 and 2 are merely exemplary environments in which the clutch may be implemented as either of the two clutches illustrated in FIGS. 1 and 2 (the clutches may be used as either clutch 30 or 60). Thus, the Examiner’s reliance on FIG. 3 is only for the clutch and associated disclosure in the specification related to this clutch. 
Based on the rejection as well as Takaira, it is clear that the Examiner is only relying up FIG. 3 as the clutch alone. Therefore, the arguments related to how modifying a clutch alone would impact a clutch within a different environment, namely FIG. 2, are not relevant.


B. 	Appellant’s Argument Related to the reversal of the input and output shafts of the clutch in FIG. 3 Should Not be Found Persuasive
With regard to the reversal of the input and output (see page 5 of the Appeal brief), Takaira discloses that the input and outputs of the armature and coil may be reversed (see final Office Action dated February 18, 2022, page 4, first full paragraph and paragraph [0111] of Takaira), which according to the Examiner means the input and output shafts would be reversed. 
However, as an alternative to this interpretation, the Examiner also set forth why it would have been obvious to have reversed which shaft was the input and which shaft was the output in the clutch of FIG. 3, listing the reason that this would allow for a wider design possibility for placement of the drive source relative to the output members/transmission members. Appellant references this part of the rejection and equates it to the Examiner stating that Takaira does not disclose a clutch with a rotatable portion that corotates with the drive shaft and has a field winding and clutch body. This is not the argument set forth in the rejection as noted above.  It is additionally noted that positive locking, two-way clutches such as the clutch of Takaira transmit torque in both directions regardless of whether the torque comes from the input or output. Accordingly, whichever element of the two-way clutch is the input versus the output does not alter the fact that the clutch connects and disconnects the input and output. As such, the input and output to any clutch of this type may be reversed without changing the functioning of any outside arrangements to that clutch. 


For the above reasons, it is believed that the rejections should be sustained.


This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111  with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1)  will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection as set forth in 37 CFR 41.37(c)(1)  and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2)  is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a)  are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b)  for extensions of time to reply for patent applications and 37 CFR 1.550(c)  for extensions of time to reply for ex parte reexamination proceedings.

Respectfully submitted,
/STACEY A FLUHART/Primary Examiner, Art Unit 3659     
                                                                                                                                                                                                   
A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/WENDY R GARBER/Director, 3600                                                                                                                                                                                                        
Conferees:
/DAVID R MORRIS/Acting Supervisory Patent Examiner, Primary Examiner, Art Unit 3659    
                                                                                                                                                                                       
/Terry Lee Melius/
RQAS – OPQA


Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45  requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b)  in effect on March 18, 2013.